NO. 07-05-0022-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                          PANEL A

                                    JANUARY 31, 2005

                          ______________________________


                           IN RE MICHAEL SCOTT, RELATOR
                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Relator Michael Scott, acting pro se, seeks a writ of mandamus directing

respondent, the Honorable Pat Pirtle, Judge of the 251st District Court of Potter County,

to rule on a discovery sanctions motion. We deny relief.


       Relator has filed with the clerk of this court a pleading entitled Petition for Writ of

Mandamus. He alleges that he has filed a motion for sanctions in cause number 90,231-C

in the 251st District Court; he has filed a request that the district clerk present the motion

to the court for ruling; and that respondent has failed to rule on the motion. We are

requested to direct respondent to rule.


       In support of the petition for writ of mandamus, relator attached hand-written

documents which he declares, under penalty of perjury, are true and correct copies of the
original documents. The documents, however, do not demonstrate file-marks or copies of

file marks and are not certified by the Potter County clerk as copies of documents which

have been filed.


       When petition for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to relator’s claim for relief

that was filed in any underlying proceeding, and a properly authenticated transcript of any

relevant testimony from any underlying proceeding, including any exhibits offered in

evidence or a statement that no testimony was adduced in connection with the matter

complained of. TEX . R. APP . P. 52.7(a).


       Moreover, relators seeking issuance of writ of mandamus must satisfy three

requirements to show entitlement to the writ: (1) a legal duty to perform; (2) a demand for

performance; and (3) a refusal to act. See Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.

1979). A court is not required to consider a motion not called to its attention. Metzger v.

Sebek, 892 S.W.2d 20, 49 (Tex.App.–Houston [1st Dist.] 1994, writ denied). Showing that

a motion was filed with the court clerk does not constitute proof that the motion was brought

to the trial court’s attention or presented to the trial court with a request for a ruling. See

In re Chavez, 62 S.W.3d 225, 228 (Tex.App.–Amarillo 2001) (orig. proceeding).


       Relator has not attached certified, sworn copies of motions and correspondence

referenced in the petition. Relator has not shown that demand has been made upon


                                              -2-
respondent or that respondent has been made aware of relator’s alleged motion or request

for action on the alleged motion, or that respondent has refused to act. Relator has not

presented a record which shows entitlement to the relief sought, or upon which we are

authorized to act.


       The petition for writ of mandamus is denied.




                                                      Phil Johnson
                                                      Chief Justice




                                           -3-